This application is for a writ of certiorari to review the action of the Board of Commissioners of the City of Jersey City in adopting a resolution authorizing the expenditure of public funds for advertising a radio address delivered on January 15th, 1945.
It appears that the purpose of the address was to present to the public arguments opposing proposed legislation with respect to the distribution of interest which had accrued on unpaid railroad taxes.
The application will be denied for the reasons expressed in an opinion filed this day in the case of The City Affairs Committeeof Jersey City v. The Board of Commissioners of the City ofJersey City, ante, p. 552, in which it was decided that expense incurred for a like purpose was lawful.
  Mr. Justice Bodine concurs. Mr. Justice Case dissents. *Page 569